Citation Nr: 1431849	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-39 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and fiancée 


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to December 2007 and October 2012 to August 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claims file is with the RO in Houston, Texas.

The Veteran testified before the undersigned at a March 2014 travel board hearing.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.


FINDING OF FACT

Obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran was diagnosed with obstructive sleep apnea by his private treating physician in June 2009.  He contends it began in service between 2003 and 2006, pointing to statements from those with whom he served that described his loud snoring in-service, his July 2006 post deployment health assessment that noted he complained of being tired even after sleeping, and his testimony that his in-service tent-mates also noted his breathing interruptions during sleep.  

In connection with his claim, a VA examiner reviewed the Veteran's file in December 2013, and concluded his sleep apnea did not begin in service, but rather developed after service, when the Veteran had gained some weight.  Although the examiner correctly notes a weight gain after the August 2000 to December 2007 period of service, (he weighed 270 pounds in December 2007 and 285 pounds when diagnosed to have obstructive sleep apnea in June 2009), and cited to medical literature discussing the common nature of snoring outside the presence of sleep apnea, she did not have the benefit of the Veteran's credible testimony of breathing interruptions during sleep in the course of his first period of active service.  Given these constellation of symptoms during service, and resolving any reasonable doubt in favor of the Veteran, it may be concluded that obstructive sleep apnea was incurred in service.  


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


